DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ALICIA BECKER,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-2345

                          [January 25, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No. 31-2015-CF-
000815-A.

  Carey Haughwout, Public Defender, Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, and Alicia Becker, Chicago, Illinois.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and LEVINE, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.